DETAILED ACTION
This is in response to Applicant’s reply dated 3/1/22.  Claims 1, 3-8, 10-14, and 16-20 have been examined.  Claims 2, 9, and 15 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric King (Reg. # 44,188) on 3/18/22.
The application has been amended as follows: 

1. (Currently Amended) A subflow establishment method comprising: determining, by a first device, an identifier of an operator whose network is accessed by each of a plurality of network interface cards of the first device; determining, by the first device, a plurality of Internet Protocol (IP) addresses of a second device and an identifier of an operator corresponding to each of the plurality of IP addresses of the second device; and establishing, by the first device, a plurality of first subflows based on the identifier of the , wherein the plurality of IP address pairs belong to networks of a same type.



3. (original) The method according to claim 1, wherein the establishing, by the first device, a plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: determining, by the first device by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, an IP address that is of the second device and that corresponds to each of the plurality of network interface cards, wherein an operator corresponding to the IP address that is of the second device and that corresponds to each of the plurality of network interface cards is the same as the operator whose network is accessed by the network interface card; and sending, by the first device by using the plurality of network interface cards, a packet to the IP address that is of the second device and that corresponds to each of the plurality of network interface cards, to establish the plurality of first subflows.

4. (original) The method according to claim 1, wherein the establishing, by the first device, a plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: obtaining, by the first device, a plurality of combinations, wherein each of the 

5. (original) The method according to claim 1, wherein the establishing, by the first device, a plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: establishing, by the first device, a plurality of subflows based on the plurality of network interface cards and the plurality of IP addresses of the second device, wherein the plurality of subflows comprise the plurality of first subflows; and removing, by the first device, all second subflows in the plurality of subflows by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, wherein an operator whose network is accessed by a network interface card that is of the first device and that is used by the second subflow 

6. (original) The method according to claim 1, wherein the determining, by the first device, a plurality of IP addresses of a second device and an identifier of an operator corresponding to each of the plurality of IP addresses of the second device comprises: locally obtaining, by a multipath transmission protocol stack of the first device, the plurality of IP addresses of the second device and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device.

7. (original) The method according to claim 1, wherein the determining, by the first device, a plurality of IP addresses of a second device and an identifier of an operator corresponding to each of the plurality of IP addresses of the second device comprises: receiving, by the first device from the second device, the plurality of IP addresses of the second device and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device.

8. (Currently Amended) A subflow establishment method applied to a first device, the first device comprising a first network interface card and at least one second network interface card, the first network interface card is a network interface card currently used by the first device, the method comprising: determining, by the first device, an identifier of an operator whose network is accessed by each of the at least one second network interface card; sending, by the first device, a packet to a first Internet Protocol (IP) , wherein the at least one IP address pair belongs to networks of a same type.

9. (Canceled)

10. (original) The method according to claim 8, wherein the establishing, by the first device, at least one other subflow of the multipath connection based on the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address comprises: determining, by the first device by matching the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address, a second IP address accessed by each of the at least one second network interface card, wherein an operator corresponding to the second IP address corresponding to each of the at least one second network interface card is the same as the operator whose network is accessed by the second network interface card; and sending, by the first device by using the at least one second network interface card, a packet to the second IP address corresponding to each of the at least one second network interface card, to establish the at least one other subflow.



12. (original) The method according to claim 8, wherein the establishing, by the first device, at least one other subflow of the multipath connection based on the identifier of the operator whose network is accessed by each of the at least one second network interface card and the identifier of the operator corresponding to each of the at least one second IP address comprises: establishing, by the first device, at least one subflow 

13. (original) The method according to claim 8, wherein the method further comprises: obtaining, by a multipath transmission protocol stack of the first device, the first IP address of the second device from an application layer of the first device.

14. (Currently Amended) A device configured to establish a subflow comprising: a processing circuit; a communications interface; and a storage medium, wherein the storage medium stores an instruction, the communications interface is configured to exchange information with another device according to the instruction delivered by the processing circuit, the processing circuit configured to run the instruction in the storage medium to perform operations comprising: determining, an identifier of an operator whose network is accessed by each of a plurality of network interface cards of the first device; determining, a plurality of Internet Protocol (IP) addresses of a second device and an identifier of an operator corresponding to each of the plurality of IP addresses of , wherein the plurality of IP address pairs belong to networks of a same type.



16. (original) The device according to claim 14, wherein the establishing, a plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: determining, by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, an IP address that is of the second device and that corresponds to each of the plurality of network interface cards, wherein an operator corresponding to the IP address that is of the second device and that corresponds to each of the plurality of network interface cards is the same as the operator whose network is accessed by the network interface card; and sending, by using the plurality of network interface cards, a packet to the IP address that is of the second device and that corresponds to each of the plurality of network interface cards, to establish the plurality of first subflows.

17. (original) The device according to claim 14, wherein the establishing, a plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: obtaining, a plurality of combinations, wherein each of the plurality of combinations indicates a combination consisting of one of the plurality of network interface cards and 

18. (original) The device according to claim 14, wherein the establishing, a plurality of first subflows based on the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device comprises: establishing, a plurality of subflows based on the plurality of network interface cards and the plurality of IP addresses of the second device, wherein the plurality of subflows comprise the plurality of first subflows; and removing, all second subflows in the plurality of subflows by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, wherein an operator whose network is accessed by a network interface card that is of the first device and that is used by the second subflow is different from an operator corresponding to an IP address that is of the second device and that is used by the second subflow.

19. (original) The device according to claim 14, wherein the determining, a plurality of IP addresses of a second device and an identifier of an operator corresponding to each of the plurality of IP addresses of the second device comprises: locally obtaining, by a multipath transmission protocol stack of the first device, the plurality of IP addresses of the second device and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device.

20. (original) The device according to claim 14, wherein the determining, a plurality of IP addresses of a second device and an identifier of an operator corresponding to each of the plurality of IP addresses of the second device comprises: receiving, from the second device, the plurality of IP addresses of the second device and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claims 1, 8, and 14 teach, among other things, … determining, by a first device, an identifier of an operator whose network is accessed by each of a plurality of network interface cards of the first device; determining, by the first device, a plurality of Internet Protocol (IP) addresses of a second device and an identifier of an operator corresponding to each of the plurality of IP addresses of the second device … wherein the plurality of first subflows are subflows of a multipath connection between the first device and the second device … determining, by the first device, a plurality of IP address pairs by matching the identifier of the operator whose network is accessed by each of the plurality of network interface cards and the identifier of the operator corresponding to each of the plurality of IP addresses of the second device, wherein an operator whose network is accessed by a network interface card corresponding to an IP address of the first device in each of the plurality of IP address pairs is the same as an operator corresponding to an IP address of the second device comprised in the IP address pair; and establishing, by the first device, a plurality of first subflows that are in a one-to-one correspondence with the plurality of IP address pairs, wherein the plurality of IP address pairs belong to networks of a same type.
Independent claims 1, 8, and 14 when taken as a whole constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 3-8, 10-14, and 16-20 have been allowed.  Claims 2, 9, and 15 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468